NO. 12-15-00063-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE:                                                    §

ERIC MAULDIN,                                             §   ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         In this original proceeding, Relator, Eric Mauldin, purports to petition for writs of
mandamus and prohibition. In substance, however, he seeks relief from at least one final felony
conviction. Therefore, we construe his petition as a request for postconviction habeas relief.
         A writ of habeas corpus is the exclusive means to challenge a final felony conviction.
TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3 (West Supp. 2014); Bd. of Pardons & Paroles ex
rel. Keene v. Eighth Dist. Court of Appeals, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995). But
only the court of criminal appeals has jurisdiction to grant postconviction habeas relief from a
final felony conviction. See Keene, 910 S.W.2d at 483. Accordingly, we dismiss Relator’s
postconviction petition for writ of habeas corpus for want of jurisdiction.
Opinion delivered March 18, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 18, 2015


                                        NO. 12-15-00063-CR


                                       ERIC MAULDIN,
                                             Relator
                                               V.
                                     HON. JACK SKEEN, JR.,
                                           Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus
(construed as a petition for postconviction habeas relief) filed by ERIC MAULDIN; who is the
relator in Cause No. 007-1313-04, pending on the docket of the 241st Judicial District Court of
Smith County, Texas. Said petition having been filed herein on March 12, 2015, and the same
having been duly considered, because it is the opinion of this Court that this Court does not have
jurisdiction, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said petition
be, and the same is, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.